Title: To John Adams from C. W. F. Dumas, 20 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



La Haie 20e. Mars 1782
Monsieur

L’incluse pour vous m’est parvenue je ne sai d’où ni comment avec une Gazette de Rotterdam où l’on a inséré la Requête des Negociants de la dite Ville à leurs Magistrats. Je suppose qu’il y en a une pareille sous ce couvert. Vous aurez vu par les gazettes, qu’avanthier pareille démarche s’est faite à Leide par 64 Negociants et Fabriquants. J’ai lieu de croire, que demain il en sera présenté une semblable par les Commerçants combinés des villes de cette Province, aux Etats d’Hollde. et Généraux. On m’a donné la substance de la Résolution prise à Amsterdam. A un seul terme près, dont on pourroit vouloir abuser, j’en suis content. Il dependra toujours de vous, Monsieur, qu’on n’en abuse pas avec succès, en refusant d’entrer en conférence et explication à moins que préalablement on ait accepté Vos Lettres de Creance, et que vous soyiez écouté sous le Caractere que ces Lettres constatent.
Je pense qu’après-demain la matiere sera tout de bon sur le tapis. En attendant, pour ne pas donner des lumieres aux curieux indiscrets, qui voudroient visiter cette Lettre, je n’ose y mettre diverses bonnes choses que je sais.
Je crois vous devoir avertir, que selon ce qu’on m’a assuré, le Sr. Wentworth est parti cet après-dîner pour Amsterdam, où il lui reste, dit-il, quelques affaires à régler, et qu’il a envoyé le gros de son bagage, par Rotterdam à Anvers, où il continuera peut-être de résider: car il ne lui sera pas permis de venir et résider ici pour le présent; le sujet prétexté de sa venue ici étant terminé, ainsi que j’en suis informé de la meilleure part. Je suis avec tous les sentimens de respect & d’attachement que vous connoissez Monsieur V. t. h. & t. o. S.

Dumas


J’ai fait un très-grand usage de votre excellente Lettre du 14. Mais je ne puis vous le dire que de bouche, quand nous nous verrons.

